


EXHIBIT 10.D
[swks.jpg]




FY12 Executive Incentive Plan


1.
Purpose: The FY12 Executive Incentive Plan (the”FY12 Plan”) is designed to
reward key management employees for achieving certain financial and business
objectives.



2.
Plan Period: The FY12 Plan covers the period from October 1, 2011 through
September 28, 2012.



3.
Eligibility: This program applies to the Chief Executive Officer and his direct
reporting senior executives. Other key employees may be added based upon the
recommendation of the Chief Executive Officer and subsequent approval of the
Compensation Committee. Those employees not covered by this plan may be eligible
for other programs established by Skyworks.



4.
Incentive Targets: Participants are eligible to earn a percentage of their base
salary for attaining certain performance objectives. Nominal, target and stretch
incentive awards have been established as follows (shown as a percentage of the
participant's base salary):

Name
 
Incentive At Nominal
 
Incentive At Target
 
Incentive At Stretch
CEO
 
62.5%
 
125%
 
250%
CFO, FES BU General Manager, HPA BU General Manager
 
37.5%
 
75%
 
150%
VP Sales, VP Ops
 
35%
 
70%
 
140%
Other VPs
 
27.5%
 
55%
 
110%
Special Participants
 
20%
 
40%
 
80%



5.
FY12 Metrics: The performance metrics for FY12 are as follows:



1st Half Financial
            
Metric
 
Nominal
 
Target
 
Stretch
Revenue
 
REDACTED
 
REDACTED
 
REDACTED
Gross Margin %1
 
REDACTED
 
REDACTED
 
REDACTED
Operating Income Margin (%)1
 
REDACTED
 
REDACTED
 
REDACTED
FES Revenue
 
REDACTED
 
REDACTED
 
REDACTED
FES OI%2
 
REDACTED
 
REDACTED
 
REDACTED
FES Key Design Wins
 
REDACTED
 
REDACTED
 
REDACTED
HPA Revenue
 
REDACTED
 
REDACTED
 
REDACTED
HPA OI%2
 
REDACTED
 
REDACTED
 
REDACTED
HPA Key Design Wins
 
REDACTED
 
REDACTED
 
REDACTED
Total Design Wins3
 
REDACTED
 
REDACTED
 
REDACTED

1 After incentive
2 Before incentive
3 Includes CEO, CFO, VP General Counsel, VP HR, VP Quality, VP Corp Dev




Performance periods are semi-annual. The individual metrics above are for normal
operations and any extraordinary events and/or charges will be brought to the
Compensation Committee for review and approval. Metrics will be weighted based
on performance for the first and second half of FY12 as follows:






--------------------------------------------------------------------------------




1st Half


Division
 
Revenue
 
GM%
 
OI%
 
Customer Satisfaction
 
BU Revenue
 
BU OI%
 
Product Development3
REDACTED
 
n/a
 
n/a
 
20%
 
n/a
 
30%
 
25%
 
25%
REDACTED
 
n/a
 
n/a
 
20%
 
n/a
 
30%
 
25%
 
25%
REDACTED
 
40%
 
40%
 
n/a
 
n/a
 
n/a
 
n/a
 
20%
REDACTED
 
50%
 
25%
 
n/a
 
n/a
 
n/a
 
n/a
 
25%
Other Executives2
 
40%
 
n/a
 
40%
 
n/a
 
n/a
 
n/a
 
20%

1 Combined REDACTED
2 Includes CEO, CFO, VP General Counsel, VP HR, VP Quality, VP Corp Dev
3 Based on number of achievements


6.
How the Plan Works: Upon completion of the first six months of the Fiscal Year,
the Chief Executive Officer will provide the Compensation Committee with
recommendations for incentive award payments to the named participants of the
plan. The Committee will review the recommendations and approve the actual
amount to be paid to each participant. The Committee will rely upon the CEO for
the appropriate distribution of the authorized incentive pool. The same process
will occur for the 2nd 6 months of the Fiscal Year. All incentive award payments
under the FY12 Plan, if earned, will be paid by March 15th of the calendar year
following the end of the fiscal year in which the performance occurs.



7.
Administration: Actual performance between the Nominal and Target metrics will
be paid on a linear sliding scale beginning at the Nominal percentage and moving
up to the Target percentage. The same linear scale will apply for performance
between Target and Stretch metrics. In order to fund the incentive plans and
insure the overall Company's financial performance, the following terms apply.



•
No incentive award will be paid unless the Company meets its Nominal operating
income margin goal after accounting for any incentive award payments.



•
Payout for the first six month performance period will be capped at 80% of
earnings with 20% being held back until the end of the fiscal year based on
sustained performance.



•
Incentive payments will be processed in a timely manner at the completion of
each six month performance period. Skyworks' CEO, subject to approval by the
Compensation Committee, retains discretion to award below nominal or above
Stretch and to modify all individual incentive payments to ensure equitable
distribution of incentives; such modifications may include, but are not limited
to, the delivery of equity or similar instruments in lieu of cash payments.



•
Any payout shall be conditioned upon the Participant's employment by the Company
on the date of payment; provided, however, that the Compensation Committee may
make exceptions to this requirement, in its sole discretion, including, without
limitation, in the case of a participant's termination of employment,
retirement, death or disability.



8.
Taxes: All awards are subject to federal, state, local and social security
taxes. Payments under this Plan will not affect the base salary, which is used
as the basis for Skyworks' benefits program.



9.
Amendments: The Company reserves the right to amend or terminate the FY12 Plan
at any time in its sole discretion.





